Name: 79/1001/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 22 November 1979 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-04

 Avis juridique important|41979D100179/1001/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 22 November 1979 appointing a Judge to the Court of Justice Official Journal L 308 , 04/12/1979 P. 0020 - 0020++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 22 NOVEMBER 1979 APPOINTING A JUDGE TO THE COURT OF JUSTICE ( 79/1001/ECSC , EEC , EURATOM ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 139 THEREOF , WHEREAS THE TERM OF OFFICE OF MR MERTENS DE WILMARS , JUDGE OF THE COURT OF JUSTICE , EXPIRED ON 6 OCTOBER 1979 ; WHEREAS MR MERTENS DE WILMARS HAS CONTINUED TO HOLD OFFICE FROM 7 OCTOBER 1979 , HAVE DECIDED AS FOLLOWS : SOLE ARTICLE MR JOSEPH MERTENS DE WILMARS , JONKHEER , IS HEREBY APPOINTED A JUDGE OF THE COURT OF JUSTICE FOR THE PERIOD 22 NOVEMBER 1979 TO 6 OCTOBER 1985 INCLUSIVE . DONE AT BRUSSELS , 22 NOVEMBER 1979 . THE PRESIDENT G . FITZGERALD